DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claims 1, 18 and 21, the language “… a cannula to be inserted through [[the]] an inner portion of the needle …” should be changed to provide proper antecedent basis. 
In claims 2-17, the language “… The micro-lipo [[need]] needle device according to claim …” should be changed for consistency. 
Claim 3 calls for “…wherein the needle and cannula are adapted to form a matched set forming a concentric seal, limiting leakage.” This description is ambiguous since it does not explain where the concentric seal extends, or what type of leakage is prevented. The claim appears to describe a concentric seal between the needle and cannula, which limits leakage between the needle and cannula.
In claim 5, the language “… a track that allows the needle to slide [[on]] only in 1 dimension.” should be changed for clarity. 
Claim 9 recites “…a sweep mechanism configured to allow the cannula to sweep over a range of certain degrees.” This phrase should be revised for clarity. Examiner suggests rephrasing this to read “… to sweep over a predetermined angular range [[of certain degrees]].” or,
[[allow]] limit the angular movement of the cannula [[to sweep over a range of certain degrees]].
Claim 13 calls for “… which is a one-time-use and disposable ("single patient, single use aka SPSU") device.” This phrase includes a quoted and parenthetical definition for an acronym and should be changed for clarity. 
In claim 16, the language “… wherein a [[cannua]] cannula is attached …” should be revised. 
In claim 17, the language “… tissue [[filtration]] filtration /purification system …” should be revised. 
In claim 21, the language “… [[comrpising]]comprising providing a design of the micro-lipo needle device comprising a main [[housign]] housing …” should be changed for clarity.
In claim 21, the language “…the needle is adapted to puncture the skin that has been lifted to fill up the cavity [[to fill up the cavity]] …” should be revised for clarity. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 calls for “… such that when the main housing is placed on an area of a body …” and “… a needle to puncture the skin that has been lifted …” This language includes parts of the patient in the claim scope and should be revised to remove them. configured to perform their respective functions.  
Claims 2 and 4 also recite portions of the skin, dermis or fat tissue and should be revised accordingly.  
Claims 3 and 5-17 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 18 and 21 call for “…wherein the cannula is concentric with the needle and constrained to 1 dimension…” This language is ambiguous since it may be interpreted to mean that the dimensions of the cannula are only in one dimension, or that the cannula may only move in one dimension. This phrase should be changed to clarify which feature of the cannula is constrained.  
Claims 1, 18 and 21 call for “…the travel of which being limited such that no harm is done to a patient receiving the cannula …” This language is excessively broad since it can be interpreted to describe the vacuum interlock mechanism (¶ [0095], [0115], [0117], FIG. 7, vacuum interlock 13), the arcuate shape of the housing which makes the needle generally inaccessible (Figs. 4A, 5A), or some other feature of the micro-lipo needle device. 
Claims 1, 18 and 21 recite the limitation “…a membrane that is configured to seal an entry window of the needle to prevent leakage …” This language is unclear because it can be interpreted to describe a lumen of the needle, or a window inside the housing where the needle passes. Also, this phrase does not explain what type of leakage is prevented. For example, it does not explain the source of the leakage or what kind of fluid would leak if the window were not in place. This feature appears to describe the silicone sealing membrane that prevents air from entering the main housing cavity when vacuum is applied (¶ [0120], FIG. 1B, silicone sealing membrane 10). 
Claims 1, 18 and 21 recite the limitation “…an optional assembly comprising the needle and the cannula …” or “… an optional assembly…” This language is unclear since it does not specify how the “optional assembly” differs from the combination of the needle and cannula, which are already included in the claim. 
Claim 17 contains the trademark/trade name “PuregraftTM bag or PuregraftTM syringe.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe the bag or syringe and, accordingly, the identification/description is indefinite.
Claims 20 and 23 recite the language “…which articulate to allow the cannula to cover a larger volume of fat tissue for liposuction…” This phrase is unclear since it does not compare how the volume is made relatively larger, and does not compare the volume to a smaller volume. 
The dependent claims are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7-15 and 18-23 rejected under 35 U.S.C. 103 as being unpatentable over Clark, III; Robert L. et al. (US 20140257272 A1) in view of Persons; Barbara (US 20170049972 A1). 
Regarding claim 1, Clark discloses a micro-lipo needle device (¶ [0002], surgical tools and methods for … procedures in the subcutaneous tissue space; ¶ [0007], a minimally invasive procedure to treat the unwanted connective tissue is needed to complement liposuction; ¶ [0010], a minimally invasive subcutaneous treatment device), comprising: 
a main housing configured to provide a cavity (¶ [0106], FIGS. 1A through 1C, handpiece 100; ¶ [0107], FIG. 2A, a top wall 201 and perimeter wall 202 define a tissue apposition surface (tissue facing surface) 203 facing into recessed area 105);
which cavity being configured to be communicable with a vacuum source such that when the main housing is placed on an area of a body the vacuum source generates a degree of vacuum (¶ [0109], optional vacuum port 208 on handpiece 100);
to cause a volume of skin and fat to be lifted so as to fill up the cavity (¶ [0111], suction applied at vacuum port 208 causes skin 101 to be pulled up into contact with apposition surface 205 of handpiece 100);
a needle to puncture the skin that has been lifted to fill up the cavity (¶ [0111], a cutting tool 102 (e.g., a cutting blade or RF probe, or needle), can be inserted through a conduit 213 … into the subcutaneous tissue);
a membrane that is configured to seal an entry window of the needle to prevent leakage (¶ [0112], a membrane 217 formed of a flexible and resilient material may also be applied to the perimeter wall … to minimize vacuum leakage there through … membrane 217 may be formed of silicone). 
Clark teaches the invention substantially as claimed by Applicant with the exception of a cannula to be inserted through the inner portion of the needle and an optional assembly comprising the needle and the cannula. Persons discloses a medical instrument used by Plastic Surgeons (¶ [0002], [0003], tissue movement includes cosmetic and reconstructive procedures, such as … liposuction; ¶ [0064], Fig. 1, integrated needle and cannula assembly 10; ¶ [0071], FIGS. 3-5B, a third preferred embodiment), comprising: 
a needle configured to puncture skin (¶ [0066], the needle 32 is preferably made from metal, such as stainless steel or titanium with a sharp, beveled edge; ¶ [0071], hypodermic needle 72);
a cannula to be inserted through the inner portion of the needle wherein the cannula is concentric with the needle and constrained to 1 dimension (¶ [0067], the objective is to allow the cannula 20 to freely slide concentrically back and forth within the annular space 36 of the needle 32; ¶ [0071], cannula 90);
the travel of which being limited such that no harm is done to a patient receiving the cannula (¶ [0067], this is for the patient's comfort and optimal cosmesis);
an optional assembly comprising the needle and the cannula (Figs. 3, 4A, 4B, hypodermic needle 72 and cannula 90 are shown in an assembled state).
Regarding the limitation of a cannula having limited travel such that no harm is done to a patient, Persons shows that needle 32/72 constrains the movement of cannula 20/90 to one dimension (Figs. 1, 3, 4A, 4B). This feature has been rejected under 112(b) for indefinite language as discussed above. 
Persons combines the benefits of a hypodermic needle and a blunt-tipped cannula (¶ [0012]), and also permits a surgeon to access subdermal tissue through a single access hole (¶ [0079], as desired, the medical practitioner can move the cannula 90 around underneath the patient's skin while the sub-dermal substance is being injected). One would be motivated to modify Clark with the needle and cannula assembly of Persons since Clark calls for performing cosmetic surgery and also suggests providing an outer tube for introducing the needle (¶ [0113], in other embodiments, conduit 213 is a tube-like member inserted into and/or mounted to a through hole in the perimeter or top wall). A skilled artisan would have been able to modify Clark with the cannula of Persons by configuring cutting tool 102 as a combination of a needle and cannula. Therefore, it would have been obvious to modify Clark with the cannula of Persons in order to reduce trauma to sub-dermal structures and introduce an instrument through a single incision. 

Regarding claim 18, Clark and Persons describe a micro-lipo needle device as discussed for claim 1 above. Clark further describes a method of performing micro-liposuction on a subject (¶ [0009], a method that enable an efficient performance of subcutaneous corrective surgery; ¶ [0101], the device and methods … create a planar dissection at a defined depth below the dermis), comprising: 
applying a micro-lipo needle device to the subject (¶ [0106], this allows a distal portion of cutting tool 102 or other suitable dissection device to be inserted through a conduit 107 … into the subcutaneous tissues); and 
harvesting a volume of fat tissue from the subject (¶ [0111], fat layer 205 (subcutaneous tissue) is also drawn into the chamber; ¶ [0161], operation of the RF electrode in the coagulation mode may lyse some adipose tissue; ¶ [0191], it may further be desirable to substitute port 2201 with an aspiration port … to aspirate fluid and minimize the accumulation of fluid). 

Regarding claim 21, Clark discloses a method of fabricating a micro-lipo needle device, comprising providing a design of the micro-lipo needle device comprising a main housing (¶ [0106], FIGS. 1A through 1C, handpiece 100; ¶ [0107], FIG. 2A, a top wall 201 and perimeter wall 202 define a tissue apposition surface (tissue facing surface) 203 facing into recessed area 105);
a needle (¶ [0111], a cutting tool 102 (e.g., a cutting blade or RF probe, or needle), can be inserted through a conduit 213 … into the subcutaneous tissue);
a membrane (¶ [0112], a membrane 217); and 
an optional assembly (¶ [0118], housing 305 … base 306);
forming the micro-lipo needle device, wherein: 
the main housing is configured to provide a cavity, which cavity being configured to be communicable with a vacuum source such that when the main housing is placed on an area of a body the vacuum source generates a degree of vacuum to cause a volume of skin and fat to be lifted so as to fill up the cavity (¶ [0111], suction applied at vacuum port 208 causes skin 101 to be pulled up into contact with apposition surface 205 of handpiece 100);
the needle is adapted to puncture the skin that has been lifted to fill up the cavity to fill up the cavity (¶ [0111], a cutting tool 102); and
a membrane that is configured to seal an entry window of the needle to prevent leakage (¶ [0112], a membrane 217). 
Clark teaches the invention substantially as claimed by Applicant with the exception of a cannula configured to insert through the inner portion of the needle, and an optional assembly comprising the needle and a cannula. Persons discloses a medical instrument for Plastic Surgeons (¶ [0002], [0003], [0064], [0071], FIGS. 3-5B, a third preferred embodiment), comprising providing a design of a micro-lipo needle device comprising
a needle (¶ [0066], the needle 32 is preferably made from metal, such as stainless steel or titanium with a sharp, beveled edge; ¶ [0071], hypodermic needle 72); and 
a cannula configured to insert through the inner portion of the needle wherein the cannula is concentric with the needle and constrained to 1 dimension  (¶ [0067], the objective is to allow the cannula 20 to freely slide concentrically back and forth within the annular space 36 of the needle 32; ¶ [0071], cannula 90);
the travel of which being limited such that no harm is done to a patient receiving the cannula (¶ [0067], this is for the patient's comfort and optimal cosmesis);
the optional assembly comprises the needle and the cannula (Figs. 3, 4A, 4B, hypodermic needle 72 and cannula 90 are shown in an assembled state).
Persons reduces unnecessary trauma to underlying tissue and provides access to subdermal tissue through a single incision (¶ [0012], [0079]). Regarding rationale and motivation to modify Clark with the cannula of Persons, see discussion of claim 1 above. 

Regarding claim 3, Clark lacks a cannula. Persons discloses a device wherein the needle and cannula are adapted to form a matched set forming a concentric seal, limiting leakage (¶ [0067], for example, if a 25 gauge micro cannula were selected, the needle 32 could be approximately 27 gauge); 
Persons limits the number of incisions required to access subdermal tissue during cosmetic surgery, and also protects tissues from inadvertent damage. Regarding rationale and motivation to modify Clark with the cannula of Persons, see discussion of claim 1 above. 

Regarding claims 4, 5, 7-10, 14, 15, 19, 20, 22 and 23, Clark discloses a micro-lipo needle device further comprising a mechanism that is configured to safe-guard travel of the needle such that the travel of needle only pokes through the dermis without further insertion into the fat tissue to allow a cannula to penetrate the dermis (¶ [0114], specifically, this configuration may provide stability of the tool to maintain an even level, e.g., when the cutting tool is cutting the fibrous structures 220 between the epidermis 204 (and dermis) and the subdermal fat 221 … conduit 213 provides an angle of entry to bias the plane of dissection toward or away from the dermis); 
wherein the mechanism comprises a track that allows the needle to slide on in 1 dimension (¶ [0118], FIGS. 3A and 3B, guidance track 302 is generally configured to constrain a portion of the cutting module guide pin 307 in contact with the guidance track to move along a predetermined path); 
wherein the membrane is a silicone membrane (¶ [0112], membrane 217 may be formed of silicone); 
comprising an assembly, which assembly comprises a carriage housing (¶ [0118], housing 305); and 
a carriage (¶ [0118], base 306);
which articulate to allow a tool to cover a larger volume of fat tissue for liposuction (¶ [0128], with additional reference to FIGS. 8A through 8C, conduit 213 is wider at a point furthest from entry hole 214. This allows cutting implement 102 or cutting module 301 to pivot about entry hole 214 and move within the desired treatment area 802); 
wherein the assembly is configured to be able to navigate the body in 3 dimensions (¶ [0226], the device allows for three-dimensional control of treatment fluid delivery and dissection of subcutaneous tissues); 
the assembly further comprises a sweep mechanism configured to allow the tool to sweep over a range of certain degrees (¶ [0130], FIG. 8B, as guide pin 307 moves within guidance track 302, a distal end of the cutting tool will move from side to side inside cutting region 802 in a controlled fashion; ¶ [0131], FIG. 8C, interaction between the pin 307 and the track 302 also defines a maximum length 805, or y direction, of the region 802); 
wherein the sweep mechanism comprises vertical positions to allow harvesting tissue in multiple planes (¶ [0139], moreover, in such embodiments, the top of the handpiece 100 is adjustable in relation entry point 214 of conduit 213 to adjust the volume of recessed area 105 and the depth 215 at which cutting tool 102 cuts the subcutaneous tissue when inserted through conduit 213); 
wherein the main housing comprises a linear, flat skin contact side or a curved skin contact side (¶ [0106], Fig. 1C, perimeter elevation 104). 

Regarding claims 11 and 12, Clark discloses a sweep mechanism that comprises detents at various positions (¶ [0225], Figs. 10A, 12A, radial tracks 1005; ¶ [0225], FIGS. 26A and 26B, the widened shape of conduit 213 allows repositioning of needle 1001 with respect to rotational angle 2602 and radial tracks 1005);
wherein the sweep mechanism comprises 2 or more vertical positions (¶ [0226], the device typically controls a depth of between 4 mm and 20 mm below the surface of skin).
Clark and Persons do not explicitly disclose detents every 10 degrees or vertical positions at anywhere from 2 - 20 mm. The angular displacement and vertical displacement of the needle are interpreted as result-effective variables, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The angular and vertical displacement determines a size of a tissue region that a surgeon can access without repositioning the housing.  For example, Clark calls for accessing various areas of the body (¶ [0287], cosmetic or reconstructive solid subcutaneous implants are most commonly used in the face, neck, breast and buttock areas). Therefore, it would have been obvious to adjust the angular displacement and vertical displacement in order to match the general size of these body areas. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 13, Clark and Persons do not explicitly describe that the micro-lipo needle device is a one-time-use and disposable ("single patient, single use aka SPSU") device. 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). In the instant case, the language “one-time-use and disposable” does not describe a structure which differentiates the handpiece 100 and cutting module 301 of Clark from the claimed micro-lipo needle device. Since handpiece 100 can be used a single time and then discarded, it is capable of being used as a single patient, single use device. 



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark and Persons, further in view of Goldenberg, Alec S. (US 20050054947 A1).
Regarding claim 6, Clark and Persons lack a spring mechanism. Goldenberg discloses a biopsy needle (¶ [0002], [0006], [0023], FIGS. 1-11, biopsy needle 100), comprising: 
a mechanism comprising a spring mechanism to ensure the needle is returned to a safe position after use (¶ [0029], Figs. 6, 7, first biasing element 130, such as a coil spring). 
Goldenberg automatically moves a needle towards a safe position after use. One would be motivated to modify Clark and Persons with the spring mechanism of Goldenberg to reduce the risk of an accidental needle stick. Therefore, it would have been obvious to modify Clark and Persons with the spring mechanism of Goldenberg in order to minimize the risk of accidental needle sticks. 
 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark and Persons, further in view of Conlan; Bradford A. et al. (US 20160106889 A1).
Regarding claims 16 and 17, Clark and Persons lack a tissue filtration/purification system or a Puregraft bag. Conlan discloses a tissue collection device (¶ [0008], [0043], [0090]), comprising: 
wherein a cannula is attached to a tissue filtration/purification system (¶ [0040] FIG. 14 shows a Puregraft 850 ml bag in a canister on a drapped May Stand at the foot of a patient's bed between the Liposuction machine and the surgeon's cannula);
wherein the tissue filtration/purification system is a Puregraft bag or Puregraft syringe (¶ [0030] FIG. 4a shows an invention Puregraft 850 ml bag filled with adipose tissue; ¶ [0041] FIG. 15a shows a Puregraft 850 ml bag filled with adipose tissue).
Conlan collects tissue in a sterile container (¶ [0059], to allow tissue/fluid to be aspirated directly in the Puregraft system via an external vacuum / pump / source), and conveniently extracts adipose-derived stem cells (¶ [0005]). One would be motivated to modify Clark and Persons with the filtration/purification system and Puregraft bag of Conlan to conveniently store tissue and to extract valuable stem cells for later delivery. Therefore, it would have been obvious to modify Clark and Persons with the filtration/purification system and Puregraft bag of Conlan in order to harvest stem cells for implantation. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the cited references teach or suggest a vacuum interlock element that prevents the needle from entering the cavity. Although Clark relies on vacuum to draw tissue into a cavity, Clark does not measure the negative pressure or provide a threshold for delivering the needle. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cumbo; Peter	US 20180117263 A1
Misle; Gayle et al.	US 20170303956 A1
Sforza; Marcos	US 20170021066 A1
Gross; Yossi et al.	US 20110166509 A1
Clark, III; Robert L. et al.	US 20100228182 A1
Barak; Menashe et al.	US 20090088823 A1
Filipi; Charles J. et al.	US 20080275473 A1
Edelstein; Peter Seth et al.	US 20080058851 A1
Slatkine; Michael et al.	US 20060293722 A1
Nezhat; Camran et al.	US 20060079921 A1
Brett, Darrell C.	US 20050131439 A1
Neuberger; Wolfgang et al.	US 6261310 B1
Noiles; Douglas G.	US 3840008 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781